     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.1 Page 1 of 30



 1   CODY R. LEJEUNE (CSB NO. 249242)
 2   cody@lejeunelawfirm.com
     LEJEUNE LAW, P.C.
 3   2801 Camino Del Rio South, Suite 200A
 4   San Diego, CA 92108
     Telephone: (985) 713-4964
 5
 6
     Attorneys for Plaintiff,
 7   VEDANTI LICENSING LIMITED, LLC
 8
 9
10                        UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
13   VEDANTI LICENSING LIMITED, LLC,            Case No. '20CV1344 BAS WVG
14   a California company,
                                                COMPLAINT FOR:
15                                              (1)PATENT INFRINGEMENT
                                   Plaintiff,
16                                              (2) COPYRIGHT INFRINGEMENT
     v.
17
     GOOGLE LLC, a California company,
18   (Formerly GOOGLE, INC.) owned by
19   holding company Alphabet, Inc. and         DEMAND FOR JURY TRIAL
     DOES 1-10, inclusive,
20
21                               Defendant.
22
23
24
25
26
27
28
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.2 Page 2 of 30



 1         Plaintiff Vedanti Licensing Limited, LLC (“VLL”) files this Complaint for patent

 2 infringement against Defendant Google, LLC (“Google” or “Defendant”) and alleges as
 3 follows:
 4
 5                                NATURE OF THE ACTION

 6         1.     In the early 2000s, Apple, along with its iOS software and iPhone-leading

 7 hardware line, was firmly atop the internet video streaming world.
 8      2.      At the time, Defendant Google’s video streaming technology left it struggling

 9 to compete with the likes of Apple. Google’s video streaming technology during this time
10 resulted in buffering and customers waiting and waiting for videos to load. As a result,
11 Google made a series of deceitful moves in an attempt to stay in the video streaming race
12 with Apple – all of which violated numerous state and federal laws and can be summarized
13 in one word: theft.
14       3.     First, in addition to the acquisition of YouTube in 2006, Google preyed on

15 On2 Technologies (“On2”), whose VP8 and VP9 video streaming technology was touted
16 to compete with and outperform the mainstream H.264 video streaming technology. After
17 several failed attempts by Google to acquire On2, a February 2010 merger was challenged
18 by On2 shareholders, who brought multiple lawsuits against Google, On2, and their
19 directors and officers for trying to force a sale, that gave On2 shareholders pennies on the
20 dollar, lacked independence and was replete with self-interest. The parties were working
21 on a proposed settlement agreement in what had become a consolidated class action, but
22 the proposed settlement was unanimously rejected in a May 5, 2016 decision by the New
23 York Court of Appeals. To this day, Google has not remedied the gross deficiencies of the
24 On2 failed merger attempt, with On2’s valuable assets resulting in a financial windfall for
25 Google and its officers and directors instead of the On2 shareholders. The failed merger
26 attempt is consequently is in jeopardy of being unwound and enjoined.
27
                                                   1
28                                             COMPLAINT FOR:
                                          (1)PATENT INFRINGEMENT
                                       (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.3 Page 3 of 30



 1        4.      Second, Google has admitted that, from the 2006 to 2010 timeframe, it

 2 developed its Android operating system without a license to Oracle’s and Sun
 3 Microsystems’ copywritten Java language’s application programming interfaces (“APIs”).
 4 After it failed to come to terms regarding a license for Java, Google forged ahead and built
 5 its Android Operating System (“OS”) by reproducing numerous key lines of the Java API
 6 source code into its Android source code.
 7       5.     Third, Google stole Plaintiff’s technology contained in U.S. Patent No.

 8 7,974,339 (“the ‘339 Patent”). In March 2010, a month after the failed On2 merger attempt,
 9 Google held in-depth discussions with Plaintiff VLL regarding Plaintiff’s video
10 compression technology, which made videos load up to 33x faster than the then-current
11 speeds. Google expressed its desire to acquire or take a license to Plaintiff’s technology,
12 and the parties signed a non-disclosure agreement. The parties then held extensive meetings
13 over the course of several months.
14        6.      With promises of being acquired or having Google take a license to its

15 technology, Plaintiff opened its vault by sharing its prized video transmission technology
16 with Google, including its copyrightable source code (the “Vedanti Source Code”) and the
17 pending application that would lead to the ‘339 Patent.
18       7.     Instead of taking a license to the ‘339 Patent or acquiring the technology of

19 the ‘339 Patent, however, Google instead opted to simply steal Plaintiff’s technology
20 contained in the Vedanti Source Code and the ‘339 Patent by incorporating it into its
21 products and patent applications.
22       8.     Consistent with its actions regarding the Java source code, Google took the

23 Vedanti Source Code and inserted it directly into its own VP8 source code. When Plaintiff
24 met with Google in March 2010, Google’s VP8 encoder source code contained
25 approximately 621 lines of source code. By December 2010, after Plaintiff shared its source
26
27
                                                   2
28                                             COMPLAINT FOR:
                                          (1)PATENT INFRINGEMENT
                                       (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.4 Page 4 of 30



 1 code with Google under a protective order, Google had inserted over 200 lines of the
 2 Vedanti Source Code into its VP8 encoder source code.
 3         9.      Since March 2010, Defendant has incorporated the ‘339 Patent technology

 4 and the Vedanti Source Code into products made, used, sold, offered for sale, or imported,
 5 including, but not limited to, VP8, VP9, VPX, WebM, YouTube, Google Adsense, Google
 6 Play, Google TV, Chromebook, Google Drive, Google Chromecast, Google Play-per-
 7 view, Google Glasses, Google +, Google’s Simplify, Google Maps and Google Earth.
 8         10.    Defendant’s infringement of the ‘339 Patent and the Vedanti Source Code is

 9 evident in virtually every website and product offered by Google and its subsidiaries.
10       11.     Tellingly, Google has recently removed the words “Don’t be Evil” from its

11 well-publicized Code of Conduct, as it has, whether via forceful acquisitions for pennies
12 on the dollar or the theft of patented or copyrighted technology, in fact established a pattern
13 of conduct which is the exact opposite. Google has repeatedly willfully infringed the
14 intellectual property and utilized the proprietary information of others without offering to
15 compensate the owners.
16      12.    This case is yet another of the many occasions on which Google has illegally

17 taken, rather than developed for itself or paid for, profitable technology that is core to the
18 functioning of its many businesses and products.
19         13.    Based on the allegations contained herein, Plaintiff brings this specific case

20 against Defendant for their willful infringement of the ‘339 Patent and the Vedanti Source
21 Code.
22
23                                            PARTIES

24         14.    Plaintiff VLL is a California LLC having its principal place of business at

25 Torrey Reserve North Ct., 11622 El Camino Real, Suite 100, San Diego, California 92130.
26
27
                                                    3
28                                              COMPLAINT FOR:
                                           (1)PATENT INFRINGEMENT
                                        (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.5 Page 5 of 30



 1         15.    Google is a limited liability company organized under the laws of the State

 2 of Delaware and has a principal place of business at 1600 Amphitheatre Parkway,
 3 Mountain View, California 94043. Google is currently a subsidiary of Alphabet, Inc. and
 4 may be served through its registered agent for service of process at CSC – Lawyers
 5 Incorporating Service, 2710 Gateway Oaks Drive, Suite 150N, Sacramento, California,
 6 95833. In addition, Google has an office located at 6420 Sequence Dr., San Diego,
 7 California, 92121.
 8
 9                               JURISDICTION AND VENUE

10         16.    This Court has original and exclusive subject matter jurisdiction over this

11 action under 28 U.S.C. §§1331 and 1338(a) because Plaintiff’s claim of patent
12 infringement, arises under the laws of the United States, including 35 U.S.C. §271 and
13 because Plaintiff’s claim of copyright infringement arises under the laws of the United
14 States, including 17 U.S.C. §106.
15         17.    This Court has personal jurisdiction over Defendant because Defendant

16 Google resides in this District, and Defendant has a continuous, systematic and substantial
17 presence in this District, because they regularly conduct business and/or solicit business
18 within this District, because they have committed and continue to commit patent and
19 copyright infringement in this District, including without limitation by selling, offering for
20 sale, and/or using Accused Instrumentalities (as defined below) in this District and by
21 purposefully directing activities at residents of this District, by Defendant placing Accused
22 Instrumentalities (as defined below) into the stream of commerce with the knowledge that
23 they would be sold and used in California and this District, all of which acts form a
24 substantial part of the events giving rise to Plaintiff’s claims.
25       18.     VLL has filed with the United States Copyright Office for copyright

26 protection for the Vedanti Source Code, which is attached hereto as Exhibit A.
27
                                                   4
28                                             COMPLAINT FOR:
                                          (1)PATENT INFRINGEMENT
                                       (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.6 Page 6 of 30



 1         19.    This Court has personal jurisdiction over Google, as Google has conducted

 2 and does conduct business within the State of California and within this judicial district.
 3       20.   Google, directly or through intermediaries, makes, distributes, offers for sale

 4 or license, sells or licenses, and advertises its products and services in the United States,
 5 the state of California, and the Southern District of California.
 6         21.    Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400 because

 7 Defendant Google is registered as a limited liability company in California, does business,
 8 has infringed, and continues to infringe the ‘339 Patent and the Vedanti Source Code within
 9 this District, and this action arises from transactions of that business and that infringement.
10 In addition, venue is proper because Plaintiff suffered harm in this District. Further, Google
11 has a 60,000 square foot office in this district located at 6420 Sequence Dr., San Diego,
12 California, 92121.
13         22.    Defendant makes, imports, uses, sells, and/or offers for sale the Accused

14 Instrumentalities (as defined below) within the United States, including this District, that
15 infringe one or more claims of United States Patent No. 7,974,339 entitled “Optimized
16 Data Transmission System and Method” and the Vedanti Source Code. The ‘339 Patent
17 was duly and legally issued by the United States Patent and Trademark Office on July 5,
18 2011. A true and correct copy of the ‘339 Patent is attached hereto as Exhibit B.
19       23.   VLL is the owner by assignment of all rights, title, and interests in the ‘339

20 Patent and the Vedanti Source Code and is entitled to sue for past and future infringement
21 thereof.
22
23
24
25
26
27
                                                    5
28                                              COMPLAINT FOR:
                                           (1)PATENT INFRINGEMENT
                                        (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.7 Page 7 of 30



 1                                FACTUAL BACKGROUND

 2                                  History of the ‘339 Patent

 3         24.    In 2001, Constance Nash, one of the two named inventors of the ‘339 Patent,

 4 founded Vedanti Systems Ltd. (“VSL”) with the goal of offering to the public an Internet
 5 subscription service to deliver digitized video of musical concerts via the Internet.
 6         25.    After reviewing and testing numerous video compression and decompression

 7 technologies for use with the subscription services, Ms. Nash concluded that none of the
 8 then-existing video compression technologies could provide the level of video quality
 9 necessary to launch the project.
10       26.     The then-existing video standards resulted in jittery, low-quality video and

11 sound for large-sized video files.
12       27.     The available technologies relied solely on compression, i.e., the encoding of

13 digital information by reducing the number of bits in the representation, either by
14 identifying and eliminating statistical redundancy (“lossless” compression) or by
15 identifying and deleting unnecessary bits (“lossy” compression).
16        28.    Ms. Nash hired Alex Krichevsky to work for VSL and together they

17 developed the technology, specifically a video codec (the “VSL Codec”), and the
18 inventions described in the ‘339 Patent.
19         29.    The VSL Codec implemented a proprietary and unique system of optimizing

20 data transmission using methods for key frame partitioning, slicing and analyzing pixel
21 variation of video content to significantly reduce the volume of digital video files, while
22 minimizing any resulting loss of video quality.
23      30.    Ms. Nash and Mr. Krichevsky filed United States and numerous other

24 international patent applications which covered some of the methods and systems utilized
25 in the VSL Codec.
26
27
                                                   6
28                                             COMPLAINT FOR:
                                          (1)PATENT INFRINGEMENT
                                       (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.8 Page 8 of 30



 1         31.    Germane to this lawsuit, on January 16, 2002, Ms. Nash and Mr. Krichevsky

 2 filed the United States patent application which resulted in the issuance of the ‘339 Patent.
 3        32.    In 2014, the ‘339 Patent was asserted against Google, YouTube and On2 in

 4 the Northern District of California, Case No. 5:14-cv-04412. In November 2015, that case
 5 was dismissed for lack of standing because the court ruled that the plaintiff lacked standing
 6 to bring the lawsuit. See Id., at Dkt. No. 139 (“Order”). The factual background of that
 7 litigation, along with the court’s position regarding standing, is set forth in detail in the
 8 Order.
 9       33.      In September 2016, VSL and 100% of the rights, title and interest in the ‘339

10 Patent to was sold to Plaintiff VLL, the ‘339 Patent’s current owner. VLL brings the current
11 patent infringement lawsuit against Defendant.
12
13                                 The ‘339 Patent at the PTAB

14         34.    Defendant Google has filed two (2) separate Inter Partes Review (“IPR”)

15 petitions in the USPTO before the Patent Trial and Appeal Board (“PTAB”) against the
16 ‘339 Patent.
17         35.    Google filed the IPRs, Case IPR2016-00212 and Case IPR2016-00215, in

18 2016. After consolidating the two IPRs, the PTAB determined on May 17, 2017 that claims
19 1, 6, 7, 9, 10, 12, and 13 of the ‘339 Patent were unpatentable under 35 U.S.C. 103 over
20 the combination of the Spriggs and Golin references.
21       36.    However, the remaining claims of the ‘339 Patent – claims 2, 3, 4, 5, 8, and

22 11 – are still valid and enforceable today. Further, Google is estopped from instituting an
23 additional IPR to challenge the remaining, valid claims of the ‘339 Patent that it is willfully
24 infringing in all of its products that stream content.
25
26
27
                                                    7
28                                              COMPLAINT FOR:
                                           (1)PATENT INFRINGEMENT
                                        (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.9 Page 9 of 30



 1                         Google’s History of Streaming Problems

 2        37.     In the mid to late 2000s, video compression and streaming technology was

 3 an integral part of any major technology company.
 4        38.    During this time, Apple became the leader in video delivery through its best-

 5 in-class computers, iPods (media players), iPads (tablets) and iPhones (mobile devices).
 6        39.   Defendant Google was far behind Apple, and its two major platforms,

 7 YouTube video service and Android Mobile smart devices, streamed video at a much
 8 slower rate than Apple’s iOS operating system and hardware such as the iPhone.
 9        40.     Google’s products, including but not limited to the YouTube.com website,

10 the Chrome web browser, and the Android mobile device operating system, began
11 supporting a video compression standard (a “codec”) known as H.264.
12        41.     The first version of the H.264 codec was completed in 2003 by a

13 standardization committee called the Joint Video Team, which was formed by the Video
14 Coding Experts Group and the Moving Pictures Experts Group.
15        42.     Since that time, H.264 has developed into a widely used codec with

16 substantial penetration in the optical disc, broadcast, and streaming video markets.
17       43.     MPEG LA, LLC is a firm based in Colorado that licenses patent pools that

18 cover essential patents necessary for use in various video codec standards. MPEG LA is
19 not related to the Moving Pictures Experts Group.
20        44.     MPEG LA was initially founded in 1996 by several international companies

21 that owned patents necessary to practice the MPEG-2 video standard in order to pool those
22 patents under a single entity for purposes of granting pooled licenses to those patents and
23 to generate patent royalties.
24       45.     Since that time, MPEG LA has asserted that multiple video standards,

25 including H.264, require a license to its pooled patents, and hundreds of companies have
26 obtained licenses from MPEG LA for the rights to the H.264 patent pool.
27
                                                  8
28                                            COMPLAINT FOR:
                                         (1)PATENT INFRINGEMENT
                                      (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.10 Page 10 of 30



 1         46.    For many years Google refused to obtain a license from MPEG LA to cover

 2 its implementations of the H.264 standard despite multiple requests from MPEG LA that
 3 Google required a license.
 4         47.    Thus, the H.264 standard presented Google with two problems – (1) it did not

 5 want to take a license for the technology and pay royalties to MPEG LA; and (2) even if it
 6 did, the H.264 technology could not compete with leaders in the industry such as Apple.
 7 Accordingly, Google sought an alternative to H.264.
 8
 9                      Google’s Failed Merger with On2 Technologies

10         48.    That alternative was VP8 and then subsequently VP9 and VPX. VP8 is a

11 video compression standard released by a company named On2 Technologies in September
12 2008.
13         49.    As of September 2008, MPEG LA had not established a patent pool that

14 covered the VP8 codec.
15       50.    In August 2009, Google targeted VP8 as a potential alternative to H.264 and

16 initiated negotiations to acquire On2.
17         51.   However, Google’s failed merger attempt with On2 started with problems

18 that Google still has not cured to this day.
19       52.    Google’s first attempt to acquire On2, via merger, failed as it only offered

20 $106.5 million of Google stock and the shareholders voted against the deal. In February
21 2010, Google seemed to complete the acquisition of On2 wherein it appeared that Google
22 had obtained On2’s valuable video ecosystem technology, coding and patents for $133.9
23 million – approximately 10% of its value at the time.
24         53.    Several class action lawsuits that alleged breaches of fiduciary duty of care

25 and loyalty were filed against Google, On2 and their directors and officers in response to
26 the merger. The lawsuits alleged that On2’s directors and officers, including those now
27
                                                   9
28                                             COMPLAINT FOR:
                                          (1)PATENT INFRINGEMENT
                                       (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.11 Page 11 of 30



 1 holding top level executive positions at Google, including Matthew Frost and Timothy
 2 Reusing, aided and abetted, and with the help of Google, breached their fiduciary duties of
 3 care and loyalty to the On2 shareholders in connection with the merger.
 4       54.    The merger left the On2 shareholders empty-handed and resulted in a

 5 technological and financial windfall for Google and for executives such as Frost and
 6 Reusing.
 7         55.    Sundar Pichai, who was then the Vice President of Product Management at

 8 Google and is now the CEO of Google’s parent, Alphabet, Inc., stated that he “believe[d]
 9 On2’s engineering talent and technology will be an incredible asset for us as we work to
10 improve this platform.” However, the On2 merger was only valued at approximately
11 $133.9 million which was approximately 10% of its value at that time in 2010.
12         56.    As but one example of the total lack of independence and self-interest

13 surrounding the On2 merger, Matthew Frost, a Director at Google, was a named defendant
14 in related securities fraud litigations, and is now Vice President of Communications and
15 Membership for the Alliance for Open Media (“AOMedia”) which shares all of the
16 willfully infringed technology of the ‘339 patent, the Vedanti Source Code, the On2
17 operating system and Sun’s Java source code.
18       57.    Google was unable to reach a settlement regarding the class actions, because

19 the court required them to send notice and obtain approval of the Settlement Offer to the
20 21,000+ shareholders of On2 Technologies, which Google never did.
21         58.    On September 27, 2010, approximately 226 On2 shareholders filed

22 objections to the settlement offer because it sought to improperly bind On2 shareholders
23 as out-of-state residents, it was neither fair nor adequate, and it did not provide an
24 opportunity for On2 shareholders to opt out of the proposed settlement offer to bring their
25 own, individual action against On2 and its executives.
26
27
                                                 10
28                                            COMPLAINT FOR:
                                         (1)PATENT INFRINGEMENT
                                      (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.12 Page 12 of 30



 1         59.    The court agreed with the objecting shareholders and rejected the settlement

 2 offer because it did not provide for an opt-out right for non-New York class members.
 3 Consistent with the United States Constitution and a court order, non-New York class
 4 members could not be bound by the settlement. Instead of acting to finalize or consummate
 5 the proposed settlement, Google appealed the court’s order in October 2012.
 6         60.    New York’s Appellate Division affirmed the lower court’s order, and Google

 7 appealed to New York’s highest court, the New York Court of Appeals.
 8       61.    On May 5, 2016, the New York Court of Appeals affirmed the order and

 9 judgment of the Appellate Division without dissent, rejecting the settlement offer because
10 it sought to bind class members with no ties to New York State to a settlement that
11 purported to extinguish its rights to bring an action in damages in another state.
12       62.     Specifically, the New York Court of Appeals held the following:

13         “While the complaint seeks predominately equitable relief, the settlement
           would also release any damage claims relating to the merger by out-of-
14         state class members. The broad release encompassed in the agreement
15         bars the right of those class members to pursue claims not equitable in
           nature, which…are constitutionally protected property rights.
16
17         Notably, the settlement here…impinges on the right of out-of-state class
           members to pursue any and all claims for damages relating to the merger,
18         not only claims that may be considered identical.”
19
           New York Court of Appeals, May 5, 2016, Dkt. No. 64, at 4, 7.
20
21         63.    Google’s time to file a petition for a writ of certiorari with the United States

22 Supreme Court expired in August 2016.
23      64.   To this date, Google has not remedied the substantive deficiency of the

24 proposed settlement, and Google never achieved final approval of the settlement with the
25 Court.
26
27
                                                  11
28                                             COMPLAINT FOR:
                                          (1)PATENT INFRINGEMENT
                                       (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.13 Page 13 of 30



 1         65.     Despite never receiving final approval of the settlement, Google has

 2 nonetheless operated as though the O2 merger was finally approved, much to the extreme
 3 detriment of On2 shareholders. Google’s pretending that the merger with On2 was a
 4 success, when it was not, enabled it to falsely obtain possession of the valuable assets
 5 including the VP8, VP9 and VPX codec and On2’s patents and pending patent applications
 6 covering the VP8 codec.
 7       66.    In May 2010, Google announced that its new WebM video file format would

 8 incorporate the VP8 codec.
 9       67.     YouTube utilized WebM video and encoded its entire portfolio of videos to

10 WebM. WebM was enabled in Google Android operating system in late 2010.
11     68.  After the release of WebM/VP8 by Google, however, numerous reviews by

12 the public concluded that the video quality of WebM/VP8 was significantly weaker than
13 the quality produced by H.264.
14         69.     Accordingly, Google began discussions with Plaintiff regarding the

15 technology disclosed in the ‘339 Patent.
16
17           Google Copied the Java Platform Source Code to Build Android OS

18         70.     Looking to further stack its video ecosystem, Google looked to the Java

19 software platform that was developed by Sun Microsystems and then acquired by Oracle
20 Corporation.
21         71.     In 2005, Google negotiated with Sun Microsystems for a license to use the

22 Java API for its mobile devices, but the parties were unable to reach a deal.
23       72.    As a result, Google replicated the structure, sequence, and organization of the

24 overall code for 37 Java API packages, which performs fundamental computing operations
25 such as mathematical computations, file and string manipulations, and database
26 connectivity.
27
                                                  12
28                                             COMPLAINT FOR:
                                          (1)PATENT INFRINGEMENT
                                       (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.14 Page 14 of 30



 1         73.    Indeed, Google chose not to take a license and instead knowingly stole the

 2 source code from Oracle’s Java platform and inserted the Java source code lines into its
 3 Android operating system.
 4         74.    In well-documented court proceedings and documents, Google admitted that

 5 its implementation of the Android OS used the same names, organization, and functionality
 6 as the Java APIs.
 7         75.    Thus, Google developed its Android OS by copying the methods contained

 8 in the 37 Java API packages.
 9
10                   Google Stole the Technology in Plaintiff’s ‘339 Patent

11         76.    In March 2010, with the understanding that WebM/VP8 was in desperate

12 need of improvement, Alpesh Patel, VSL’s CEO at that time, communicated with Google
13 to discuss taking a license to the ‘339 Patent and/or the possible acquisition of Plaintiff and
14 the ‘339 Patent by Google.
15        77.   In April 2010, Mr. Patel and Megan Smith, Google’s Vice President of New

16 Business Development, executed a non-disclosure agreement (“NDA”) stating that the
17 purpose of seeing Plaintiff’s confidential technology was to pursue a business relationship
18 and only use the disclosed information for the intended purpose.
19       78.    During those negotiations, Laura Majerus, one of Google’s in-house counsel,

20 advised that if Plaintiff’s patent portfolio read on the H.264 video codec, then Google
21 would seek to buy the technology or acquire VSL.
22         79.    During the course of the negotiations and pursuant to the NDA, Plaintiff

23 provided a working VSL codec contained within the Vedanti Source Code, to Google for
24 testing and analysis and further provided copies of Plaintiff’s patents, patent applications
25 (including the patent application that lead to the ‘339 Patent), and claim charts comparing
26 the inventions claimed in the ‘339 Patent to the H.264 standard.
27
                                                   13
28                                              COMPLAINT FOR:
                                           (1)PATENT INFRINGEMENT
                                        (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.15 Page 15 of 30



 1         80.    The parties continued to meet over the course of the next eight months.

 2 During the course of those meetings, Google requested, and Plaintiff provided, technical
 3 guidance to Google regarding the implementation of its technology, the Vedanti Source
 4 Code, and the inventions claimed in the ‘339 Patent.
 5       81.    By December 2010, after Google had implemented all of Plaintiff's

 6 proprietary technology, Defendant arbitrarily terminated discussions after stating that they
 7 had no interest in anything presented to that point.
 8         82.    However, Google got exactly what it wanted from Plaintiff. Similar to its

 9 actions previously when it copied the Java source code directly into its Android Operating
10 System source code, Google copied 200+ lines of the Vedanti Source Code into its VP8
11 encoder source code.
12      83.     In June 2010, Google’s VP8 encoder source code contained 621 lines of

13 source code. By December 2010, Google had taken the Vedanti Source Code and inserted
14 it directly into its VP8 source code, bringing it to a total of 827 lines.
15         84.    A side-by-side comparison of the June 2010 version of Google’s VP8

16 encoder source code on the left and the December 2010 version on right, is below:
17
18
19
20
21
22
23
24
25
26
27
                                                  14
28                                             COMPLAINT FOR:
                                          (1)PATENT INFRINGEMENT
                                       (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.16 Page 16 of 30



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               15
28                                          COMPLAINT FOR:
                                       (1)PATENT INFRINGEMENT
                                    (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.17 Page 17 of 30



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
            85.    On December 16, 2010, Ms. Majerus shipped materials back to Plaintiff that
12
      Plaintiff had provided to Google pursuant to the NDA. Ms. Majerus included a cover letter
13
      that provided an itemized list of documents and other things being returned to Plaintiff
14
      pursuant to the NDA.
15
            86.    Ms. Majerus did not include the claim charts comparing the inventions
16
      claimed in the ‘339 Patent to the H.264 standard.
17
            87.    However, Ms. Majerus did include a collection of twenty-three (23) yellow
18
      Post-It notes written in blue ink as part of the property belonging to VSL.
19
            88.    The Post-It notes included statements that outline Google’s plan to willfully
20
      infringe the ‘339 Patent, which violated the NDA executed by the parties.
21
            89.    Examples of the Post-It notes include the following:
22
                   a.    Google engineers should be discouraged from “digging deep” and
23
                   should “close eyes to existing IP”;
24
                   b.    Google was concerned that its infringement could be considered
25
                   “recklessness” (the standard applicable to willful infringement);
26
27
                                                    16
28                                               COMPLAINT FOR:
                                            (1)PATENT INFRINGEMENT
                                         (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.18 Page 18 of 30



 1                c.   Google has concerns that products in development should be carefully

 2                monitored because of potential infringement;

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26               d.    Google personnel should “try” to destroy incriminating emails;
27
                                                 17
28                                            COMPLAINT FOR:
                                         (1)PATENT INFRINGEMENT
                                      (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.19 Page 19 of 30



 1               e.    Google needed to obtain a non-infringement opinion from outside

 2               counsel;

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
                 f.    Google should evaluate the risk of getting sued for infringement if
15
                 Google’s infringing products are “money making”; and
16
17
18
19
20
21
22
23
24
25
26
27
                                                 18
28                                            COMPLAINT FOR:
                                         (1)PATENT INFRINGEMENT
                                      (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.20 Page 20 of 30



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13               g.     Google should consider a “design around” because it is facing a “risk
14               of litigation.”
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                  19
28                                             COMPLAINT FOR:
                                          (1)PATENT INFRINGEMENT
                                       (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.21 Page 21 of 30



 1         90.    Clearly, when it came to deciding on a course of action with regard to dealing

 2 with infringing patented technology, Google’s first choice was to infringe the patent; its
 3 second choice was to invalidate the patent; its third choice was to design around the patent;
 4 and then and only then would Google seek to take a license to the patented technology.
 5       91.    But Google has been able to invalidate patents at an alarming rate before the

 6 USPTO and the PTAB with the former Chief Patent Officer and creator of its Patent
 7 Program from Google’s inception, Michelle Kwok Lee, serving as Secretary of Commerce
 8 for Intellectual Property and Director of the United States Patent and Trademark Office
 9 from 2013 to 2017.
10         92.    Consistent with this playbook, Google immediately implemented its patent

11 infringement plan as it began to incorporate Plaintiff’s patented technology into
12 WebM/VP8 and VP9 soon after it initiated negotiations with Plaintiff and received
13 Plaintiff’s confidential information regarding its technology.
14        93.    Subsequent to meeting with Plaintiff, Google and On2 either amended a

15 number of their pending patent applications to incorporate various claims of the ‘339 Patent
16 or filed for new patents which incorporated various claims of the ‘339 Patent, without
17 disclosing to the United States Patent and Trademark Office the ‘339 Patent or its
18 underlying application as prior art or Ms. Nash or Mr. Krichevsky as prior inventors.
19         94.    In addition, Google has incorporated the technology from the ‘339 Patent into

20 many of its subsequently-filed patent applications. Two examples include U.S. Patent Nos.
21 8,320,445 and 8,693,547, as shown below:
22
23
24
25
26
27
                                                  20
28                                             COMPLAINT FOR:
                                          (1)PATENT INFRINGEMENT
                                       (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.22 Page 22 of 30



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               21
28                                          COMPLAINT FOR:
                                       (1)PATENT INFRINGEMENT
                                    (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.23 Page 23 of 30



 1         95.    Nonetheless, Defendant’s incorporation of claims of the ‘339 Patent into their

 2 patent applications and patents constitute tacit admissions of Defendant’s infringement of
 3 the ‘339 Patent.
 4
 5                               The Accused Instrumentalities

 6         96.    As detailed above, Defendant is engaged in the business of developing, using,

 7 and selling a variety of video computer programs, including those commonly referred to as
 8 the VP8, VP9, VPX, H.264, and WebM video codecs (collectively the “Accused Codec
 9 Instrumentalities”). Defendant embedded these Accused Codec Instrumentalities in other
10 products that Defendant makes, uses, and sells, including in this District, such as the
11 Android operating system used in many mobile phones and tablet computers (collectively
12 “the Accused Android Instrumentalities”).
13         97.    Defendant uses these Accused Codec Instrumentalities to deliver video

14 content from Defendant’s websites and products such as VP8, VP9, VPX, WebM,
15 YouTube.com, the YouTube application, Google Adsense, Google Play, Google TV,
16 Chromebook, Google Drive, Google Chromecast, Google Play-per-view, Google Glasses,
17 Google +, Google’s Simplify, Google Maps and Google Earth (collectively the “Accused
18 Website and Product Instrumentalities”).
19      98.    Defendant distributes software such as the Chrome web browser that

20 implements the Accused Codec Instrumentalities (collectively the “Accused Software
21 Instrumentalities”).
22         99.    Collectively, the Accused Codec Instrumentalities, the Accused Android

23 Instrumentalities, the Accused Website and Product Instrumentalities, and the Accused
24 Software Instrumentalities comprise the “Accused Instrumentalities.”
25
26
27
                                                  22
28                                             COMPLAINT FOR:
                                          (1)PATENT INFRINGEMENT
                                       (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.24 Page 24 of 30



 1                                             COUNT I

 2                               (Infringement of the ‘339 Patent)

 3
            100.   Plaintiff realleges and incorporates by reference the allegations contained in
 4
      all paragraphs of this Complaint above as though fully set forth herein.
 5
            101.   Defendant has been and now is directly infringing one or more claims of the
 6
      ‘339 Patent by making, importing, using (including use for testing purposes), offering for
 7
      sale, and/or selling the patented inventions, including but not limited to the Accused
 8
      Instrumentalities.
 9
            102.   Defendant has been and/or now is indirectly infringing one or more claims of
10
      the ‘339 Patent by inducing customers, consumers, and end users to use the Accused
11
      Instrumentalities to directly infringe one or more claims of the ‘339 Patent in violation of
12
      35 U.S.C. § 271(b).
13
            103.   Specifically, the Accused Instrumentalities infringe at least six claims of the
14
      ‘339 Patent as indicated in the attached claim chart, Exhibit C, which is incorporated
15
      herein.
16
            104.   This infringement chart is based on Plaintiff’s current understanding of the
17
      Accused Instrumentalities, which only considers publicly available information. The chart
18
      does not set forth all of Plaintiff’s infringement theories – the Accused Instrumentalities
19
      embody other claims set forth in the ‘339 Patent.
20
            105.   Plaintiff reserves the right to amend or supplement its infringement theories
21
      upon more information becoming available through formal discovery and/or this Court
22
      completing its claim construction proceedings. Pursuant to Patent Local Rule 3.1, Plaintiff
23
      will serve a Disclosure of Asserted Claims and Infringement Contentions at the appropriate
24
      time that may alter and/or supplement the infringement chart submitted herewith.
25
26
27
                                                    23
28                                               COMPLAINT FOR:
                                            (1)PATENT INFRINGEMENT
                                         (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.25 Page 25 of 30



 1         106.   Google was informed in 2010 of the pending application that became the ‘339

 2 Patent and had actual knowledge of the applicability of the inventions claimed therein to
 3 video codecs such as those used in the Accused Instrumentalities.
 4         107.   Furthermore, Google has been provided actual notice of the existence of the

 5 ‘339 Patent.
 6       108. The Post-It notes are unequivocal evidence of Google’s knowledge of the

 7 ‘339 Patent and subsequent willful infringement by Defendant.
 8       109. Despite having received such notice, Defendant has intended, and continues

 9 to intend, to induce patent infringement by customers and end users, and has had
10 knowledge that the inducing acts would cause infringement or, alternatively, has been
11 willfully blind to the possibility that its inducing acts would cause infringement.
12        110. The Accused Instrumentalities comprise the systems claimed in one or more

13 claims of the ‘339 Patent, and when used as described in Defendant’s technical
14 publications, perform the method(s) described and claimed in the ‘339 Patent.
15         111.   Defendant engages in indirect infringement by providing its customers and

16 end users with the infringing Accused Instrumentalities, and/or by providing the Accused
17 Instrumentalities and providing instructions to enable those customers and end users to use
18 the Accused Instrumentalities, each of which constitute the system claimed in one or more
19 claims of the ‘339 Patent, and/or to utilize the Accused Instrumentalities so as to practice
20 the method claimed in one or more claims of the ‘339 Patent.
21       112. By way of example, and not as a limitation, Defendant induces such

22 infringement by at least making its Internet websites available to customers and end users
23 and providing links and/or other directions on its websites and/or the Internet to instruct
24 and teach users to use the Accused Instrumentalities in an infringing manner.
25
26
27
                                                  24
28                                             COMPLAINT FOR:
                                          (1)PATENT INFRINGEMENT
                                       (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.26 Page 26 of 30



 1         113.     Defendant engages in such activities knowingly and as early as 2010 have

 2 done so with the knowledge that such activities induce customers and end users to directly
 3 infringe the ‘339 Patent.
 4         114.     In addition, or, in the alternative, Defendant engages in such activities

 5 knowingly, and as early as 2010, have sold or distributed the Accused Instrumentalities
 6 knowing that such Accused Instrumentalities are especially made or adapted for use by
 7 their customers and end users in an infringing use of one or more claims of the Accused
 8 Instrumentalities.
 9         115.     On information and belief, Defendant’s customers and end users configure

10 the Accused Instrumentalities to encode and/or decode digital video as described and
11 claimed in the ‘339 Patent. Thus, Defendant’s customers and end users, by using the
12 Accused Instrumentalities, directly infringe the claimed method(s) of the ‘339 Patent.
13      116. Plaintiff has been damaged by Defendant’s infringing activities and will be

14 irreparably harmed unless those infringing activities are preliminarily and permanently
15 enjoined by this Court. Plaintiff does not have an adequate remedy at law.
16         117.     Google either had actual knowledge of the ‘339 Patent or recklessly

17 disregarded the existence of the ‘339 Patent, so Plaintiff is entitled to damages against
18 Google for indirect infringement for the period prior to the filing of this Complaint to the
19 date of trial.
20
21                                            COUNT II

22                                    (Copyright Infringement)

23         118.     Plaintiff realleges and incorporates by reference the allegations contained in

24 all paragraphs of this Complaint above as though fully set forth herein.
25
26
27
                                                    25
28                                               COMPLAINT FOR:
                                            (1)PATENT INFRINGEMENT
                                         (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.27 Page 27 of 30



 1         119.   The Vedanti Source Code contains a substantial amount of original material

 2 that includes source code, documentation, schematics, etc., that is copyrightable subject
 3 matter under the Copyright Act, 17 U.S.C. §101 et seq.
 4         120.   Without consent, authorization, approval or license, Defendant Google

 5 knowingly, willingly and unlawfully copied, prepared, published, and distributed the
 6 Vedanti Source Code, portions thereof, and continues to do so. The Accused
 7 Instrumentalities infringe the Vedanti Source Code, and Defendant Google is not licensed
 8 to do so.
 9         121.   On information and belief, users of the Accused Instrumentalities, including

10 hardware manufacturers, must obtain and use copyrightable portions of the Vedanti Source
11 Code or works derived therefrom to manufacture and use functioning hardware devices
12 that utilize the Accused Instrumentalities. This use is not licensed, and Defendant Google
13 has thus induced, caused and materially contributed to the infringing acts of others by
14 encouraging, inducing, allowing and assisting others to use, copy, and distribute Plaintiff’s
15 copyrightable works, including the Vedanti Source Code, and works derived therefrom.
16         122.   Defendant Google’s direct and induced infringement are and have been

17 knowing and willful.
18      123. By this unlawful copying, use, and distribution, Defendant Google has

19 violated Plaintiff’s rights under 17 U.S.C. §106.
20        124. Defendant Google has realized unjust profits, gains and advantages as a

21 proximate result of its infringement.
22       125. Defendant Google will continue to realize unjust profits, gains and

23 advantages as a proximate result of its infringement as long as such infringement is
24 permitted to continue.
25         126.   Plaintiff VLL is entitled to an injunction restraining Google from engaging

26 in any further such acts in violation of the United States copyright laws. Unless Google is
27
                                                  26
28                                             COMPLAINT FOR:
                                          (1)PATENT INFRINGEMENT
                                       (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.28 Page 28 of 30



 1 enjoined and prohibited from infringing VLL’s copyrightable works, inducing others to
 2 infringe VLL’s copyrightable works, and unless all infringing products and advertising
 3 materials are seized, Google will continue to intentionally infringe and induce infringement
 4 of VLL’s copyrightable works.
 5         127.   As a direct and proximate result of Google’s direct and indirect willful

 6 copyright infringement, VLL has suffered, and will continue to suffer, monetary loss to its
 7 business, reputation, and goodwill. VLL is entitled to recover from Google, in amounts to
 8 be determined at trial, the damages sustained and will sustain, and any gains, profits, and
 9 advantages obtained by Google as a result of Google’s acts of infringement and Google’s
10 use and publication of the copied Vedanti Source Code.
11
12                                 REQUEST FOR RELIEF

13         WHEREFORE, Plaintiff requests the following relief:

14          (a)   A judgment in favor of Plaintiff that Defendant has directly infringed, and/or

15 has indirectly infringed by way of inducement, one or more claims of the ‘339 Patent and
16 that such infringement has been willful;
17          (b)   A judgment in favor of Plaintiff that Defendant has directly infringed, and/or

18 has indirectly infringed by way of inducement, VLL’s copyrightable works;
19        (c) A judgment that Plaintiff has been irreparably harmed by the Defendant’s

20 infringing activities and are likely to continue to be irreparably harmed by Google’s
21 continued infringement;
22          (d)   An order that all copies made or used in violation of VLL’s copyrightable

23 works and all means by which such copies may be reproduced, be impounded and
24 destroyed or otherwise reasonably disposed of;
25          (e)   Preliminary and permanent injunctions prohibiting Defendant and its

26 officers, agents, servants, employees, and those persons in active concert or participation
27
                                                  27
28                                             COMPLAINT FOR:
                                          (1)PATENT INFRINGEMENT
                                       (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.29 Page 29 of 30



 1 with any of them, as well as all successors or assignees of the interests or assets related to
 2 the Accused Instrumentalities, from further infringement, direct and indirect, of the ‘339
 3 Patent;
 4           (f)   A judgment and order requiring Defendant to pay Plaintiff damages adequate

 5 to compensate for infringement under 35 U.S.C. §284, which damages may include lost
 6 profits but in no event shall be less than a reasonable royalty for the use made of the
 7 inventions of the ‘339 Patent, including pre- and post-judgment interest and costs,
 8 including expenses and disbursements;
 9           (g)   A judgment and order requiring Defendant to pay Plaintiff statutory damages

10 and damages according to proof resulting from Google’s copyright infringement, together
11 with pre- and post-judgment interest;
12           (h)   A judgment awarding treble damages to Plaintiff pursuant to 35 U.S.C. § 284,

13 in view of the willful and deliberate nature of the infringement, with interest;
14        (i)    A judgment declaring this to be an exceptional case under 35 U.S.C. § 285

15 and awarding Plaintiff its attorneys’ fees under 17 U.S.C. §505;
16       (j)   Pre- and post-judgment interest as permitted by law; and

17           (k)   Any and all such further necessary or proper relief as this Court may deem

18 just.
19                                DEMAND FOR JURY TRIAL

20         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby

21 demands a trial by jury of all issues so triable.
22
23
24
25
26
27
                                                   28
28                                              COMPLAINT FOR:
                                           (1)PATENT INFRINGEMENT
                                        (2) COPYRIGHT INFRINGEMENT
     Case 3:20-cv-01344-BEN-WVG Document 1 Filed 07/16/20 PageID.30 Page 30 of 30



 1                                        Respectfully submitted,
                                          LEJEUNE LAW, P.C.
 2
      Dated: July 16, 2020                By: /s/ Cody R. LeJeune
 3
                                              Cody R. LeJeune
 4                                            2801 Camino Del Rio South, Suite 200A
                                              San Diego, California 92108
 5
                                              Telephone: (985) 713-4964
 6
 7
 8                                                Attorneys for Plaintiff
                                                  VEDANTI LICENSING LIMITED, LLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               29
28                                          COMPLAINT FOR:
                                       (1)PATENT INFRINGEMENT
                                    (2) COPYRIGHT INFRINGEMENT
